WINSOR, J.,
dissenting.
“[I]t is essential that the trustworthiness and reliability requirements of section 90.803(23) be strictly followed.” State v. Townsend, 635 So.2d 949, 957 (Fla.1994). Although the majority upholds the ruling below, it is unable to say that the trial judge-strictly followed the statutory re*776quirements. Because the trial court should not have allowed the hearsay evidence—and because there is no question about its prejudice—our obligation is to reverse and remand for a new trial.1
I.
Bernardino Cabrera lived with his girlfriend and the three young sons they had together. The girlfriend’s daughter lived with them too, and although Cabrera was not her biological father, he had raised her since birth and said he was the only dad she ever knew. According to Cabrera, he cared for the child, bathed her, disciplined her, and tried to teach her right from wrong. According to the State, he violated her with his finger or hand when she was just four years old.
Cabrera and the child both testified at trial. Without the child’s hearsay statements and trial testimony, there was no evidence of any sexual abuse, so the case boiled down to who was more believable. That is a quintessential jury question, and like all jury questions, it must be resolved based strictly on admissible evidence. Here, the jury heard hearsay evidence that the law did not permit.

The Child’s Hearsay Statements

The State presented expert testimony from an investigator who interviewed the child, along with a twenty-six-minute video of that interview. During the interview, the child (then five years old) offered incriminating statements about Cabrera (e.g., “Q: Has anybody ever touched this part on your body? A: Only my daddy.”). She indicated that the abuse occurred a single time while she and Cabrera were alone in her bedroom, while her mother was away at work. But the child could not say just when the act of abuse occurred. The closest she came was to say it was “before Christmas”—long before the July interview.
Beyond allegations of sex abuse, the interview also covered Cabrera’s altercations with the girl’s mother (e.g., “Q: What were they screaming? A: Like to Mom—towards mommy. Q: What was Daddy screaming at Mommy? A: He just screams so loud.”) and Cabrera’s spanking the children (e.g., “My daddy spanked my brothers and me, too. Q: Oh. He spanked your brothers and you, too? A: He don’t, he don’t spank babies.”). The interview also included numerous incomprehensible or nonresponsive answers or statements, (e.g., “Q: Well, what do you do with your bottom? A: Put a marker on it. Q: You put a mark on it? Well, what else do you use this part [your bottom] for? A: And a pencil.”).

The Child’s Trial Testimony

At trial, the child again incriminated Cabrera, testifying that he touched her between her legs. But some of her trial testimony contradicted her earlier hearsay statements. For example, she testified that her brother lay asleep in the room at the time—she and Cabrera were not alone. She also testified that her mother was home asleep when the incident occurred— not away at work. And her trial testimony differed from the interview statements as to whether Cabrera put his hand inside her; in her interview she said he did, but at trial she was unsure.

*777
The Investigator’s Testimony

The investigator who conducted the interview also testified, detailing the videotaped interview, the child’s statements, and her personal assessment of it all.2 She testified that she never met the child before the twenty-six-minute interview and never saw her afterwards. At a pretrial hearing she said the child “appeared reliable,” that the child exhibited avoidance behavior when asked certain questions (she got up and walked away to color, for example), and that there were no “red flags” indicating untruthfulness. She offered similar testimony at trial.3
II.
A.
In 1985, the Legislature enacted section 90.803(23), creating a hearsay exception for a child victim’s “trusUvorthy and reliable” out-of-court statements describing sexual abuse. Townsend, 635 So.2d at 953. Central to the new statutory exception were its “strict trustworthiness and reliability requirements,” which the Legislature recognized were necessary to preserve defendants’ constitutional rights. Id. at 954 (citing Weatherford v. State, 561 So.2d 629 (Fla. 1st DCA 1990); Salter v. State, 500 So.2d 184 (Fla. 1st DCA 1986)); see also id. (“[T]he reliability requirements of this statute are essential in assuring the constitutionality of this exception.”).
The statutory provision establishing the hearsay exception lays out its detailed procedural requirements. § 90.803(23), Fla. Stat. (2015). Before introducing child-hearsay evidence, the State must provide the defendant notice of its intent, complete with a description of the evidence, “the circumstances surrounding the statement which indicate its reliability, and such other particulars as necessary to provide full disclosure of the statement.” Id. at (23)(b). The court must “find[ ] in a hearing conducted outside the presence of the jury that the time, content, and circumstances of the statement provide sufficient safeguards of reliability.” Id. at (23)(a)(l). And the court must “make specific findings of fact, on the record, as to the basis for its ruling.” Id. at (23)(c). Finally, the exception applies only if the child testifies “or is judicially found to be unavailable as a witness.” Townsend, 635 So.2d at 954; see also § 90.803(23)(a)(2), Fla. Stat. (2015).
In this case, the child testified at trial, the State provided notice of its intent to rely on the hearsay evidence, and the court conducted a separate hearing. That leaves Cabrera to argue only that the “time, content, and circumstances of the statement” did not “provide sufficient safeguards of reliability,” § 90.803(23)(a), Fla. Stat. (2015)—or, more generally, that the hearsay statements were not admissible because they were not “clearly reliable,” Townsend, 635 So.2d at 951.
*778To determine whether hearsay statements are clearly reliable, the trial court must “examine the ‘totality of the circumstances’ surrounding the making of the statement ‘that render the declarant particularly worthy of belief.’ ” Conner v. State, 748 So.2d 950, 957 (Fla.1999) (quoting Idaho v. Wright, 497 U.S. 805, 819, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990)). The statute “envisions that [trial courts] will set forth the specific reasons that [they] relied upon and not merely recite the statutory requirements relating to reliability.” Feller v. State, 637 So.2d 911, 915 (Fla. 1994). We review the trial court’s reliability determination and the sufficiency of its factual findings only for an abuse of discretion. Elghomari v. State, 66 So.3d 416, 418-19 (Fla. 4th DCA 2011).
B.
During the hearing below, the court took a short break so that the judge could watch the video. The judge then returned and heard testimony from the hearing’,s only witness, the investigator who conducted the interview. The investigator’s testimony was largely consistent with her subsequent trial testimony, and it included her opinion that the child’s hearsay statements were reliable.
After counsel for the State and Cabrera questioned the investigator, the trial court asked her whether she knew if the child made any similar statements to other people. The investigator said she “was told [the child] had disclosed these incidents to the child protective investigator,” but that she knew of no others. The court then asked whether the child’s statement to that investigator was consistent with what the child told her, and the investigator said she did not know. Still interested in “any other people to whom the child made a statement about this other than this person right here,” the judge said he was “curious because one of the things I would look at is how many times to how many people.” The judge surmised “obviously somebody got involved because of a call into the hotline. And then, you know, the information m.ay be, well, the child told the aunt. The child told a school person. How did it get to them attention!?] Who[m] did she tell and under what circumstances”? The prosecutor responded that she thought it was the grandmother; the defense thought so- too. The court pressed further: “do we know, in other words, did the child talk to the grandmother? How did the grandmother know or suspect that something happened?” The prosecutor said she was still looking and wanted to “make sure before I speak out of turn,” but the court ended the inquiry, saying “[w]ell, let’s not worry about it if it’s going to take us too long.”
That portion of the hearing ended with the prosecutor telling the court “I’m pretty confident that the child told the grandmother, who called the hotline,” and the court responding, “Okay. But we don’t know what the substance of that statement was by the child.”
C.
The court then turned to its ruling, which it delivered orally. (The majority opinion quotes the order in its entirety.) Before either party’s argument, the court offered a preliminary ruling, along with criticisms of the statutory factors that should have guided it:
So I look at all the issues. You look at things that are specifically in the rule. They don’t help you a whole lot in terms of—because they’re pretty vague. Age and maturity of the child: The child at the time was apparently five years old, at that time of the alleged incident, four years old. Nature and duration of abuse: She says it was one time. Reliability of the assertion: Well, that’s sort *779of a circuitous factor. Reliability of the child victim: The same sort of thing.
[[Image here]]
Although there was some bit of, what do I want to call it, inaccurate, nondescript, general, vague type terms, and the problem you have with the State, of course you have a young witness.... My initial inclination is that it should be admitted but I’m open to hear anything on the defense side.
The court then heard from Cabréra’s counsel, who argued that the court should disallow the hearsay evidence because it was unreliable. Cabrera’s counsel argued that some of the child’s statements made no sense. He also argued that the court should consider evidence of domestic abuse, which could support a finding regarding the child’s motivations. The court then continued its ruling:
Well, based on what I’ve already outlined, my initial ruling would be it’s admissible but I’ll leave it open if you come to me for other circumstances, because I think it’s in the rule, that show it’s untrustworthy. But given her demeanor, all the other circumstances I pointed to, the way the interview was done, I would find that it meets the requirements of subsection 23.
This was error. Considering the totality of the circumstances as well as the specific statutory requirements, the trial court’s findings were not sufficient to support a conclusion that the “time, content, and circumstances of the statement provide sufficient safeguards of reliability.” § 90.803(23)(a)(l), Fla. Stat. (2015).
III.
A.
First among the “time, content, and circumstances of the statement” is time. It is generally accepted that close temporal proximity between a hearsay statement and the event it describes can be an indication of reliability. Indeed, the premise underlying the “excited utterance” exception “is that such statements are given under circumstances that eliminate the possibility of fabrication, coaching, or confabulation, and that therefore the circumstances surrounding the making of the statement provide sufficient assurance that the statement is trustworthy and that cross-examination would be superfluous.” Wright, 497 U.S. at 820, 110 S.Ct. 3139; cf. also Ohio v. Roberts, 448 U.S. 56, 66, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980) (“Reliability can be inferred without more in a case where the evidence falls within a firmly rooted hearsay exception. In other cases, the evidence must be excluded, at least absent a showing of particularized guarantees of trustworthiness.”), abrogated on other grounds by Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004).4 Numerous firmly rooted hearsay exceptions rely on timing as an indication of reliability. See, e.g., § 90.803(1), Fla. Stat. (2016) (“A spontaneous statement describing or explaining an event or condition made while the declar-ant was perceiving the event or condition, or immediately thereafter ....”) (emphasis added); id. at (3) (“Then-existing mental, emotional, or physical condition.”); id. at (6) (records of regularly conducted business activity “made at or near the time by, or from information transmitted by, a person with knowledge”) (emphasis added).
*780Given the general relationship between timing and reliability, it is not surprising that with the child-sex-abuse hearsay exception specifically, “[t]he time of the out of court statements, relative to the time of the incident ... [is] critical to a determination of reliability.” Jaggers v. State, 536 So.2d 321, 324 (Fla. 2d DCA 1988), disapproved on other grounds by Pantoja v. State, 59 So.3d 1092 (Fla.2011). In allowing hearsay evidence under this exception, courts routinely cite the close proximity between the child’s statements and the charged abuse. See, e.g., Perez v. State, 536 So.2d 206, 211 (Fla.1988) (affirming order that included finding that the statement came “either four days after or the evening after it happened, which is fairly recent”); Mikler v. State, 829 So.2d 932, 935 (Fla. 4th DCA 2002) (affirming order that included finding that the “statement was made on the same day of the incident”); Griffin v. State, 526 So.2d 752, 757 (Fla. 1st DCA 1988) (“In Distefano, ... the record demonstrated that the child reported the touching incident to her mother at the first available opportunity, while the child was still emotionally affected by the occurrence.”); cf. also id. at 757-58 (“The record reflects that the statements attributed to the child were not made spontaneously, and were not made at the first available opportunity after the occurrence of the alleged incident. Rather, the statements were elicited by questions from adults.... ”).
In this case, though, the trial court made no meaningful finding regarding the timing. The date of the videotaped interview (July 18, 2013) was not disputed, but the date of the charged abuse remains unknown. The child indicated in the interview that the abuse happened only once, but she could not say when. She vaguely offered that the incident “was a little time ago” but then unambiguously said that the incident was before Christmas. So although the special concurrence says she “may not” have made her declaration “for seven months or so” after the event, we can be assured (if we accept her statement as attended by “sufficient safeguards of reliability”) that at the very least it was nearly seven months.5 The point is not *781that the trial court did not establish the precise date of the alleged abuse; it is that the court did nothing to address the undisputed fact that many months passed between that time (whenever it was) and the time of the child’s statement. In fact, the only thing the court even noted about timing was that “[t]he child at the time was apparently five years old, at that time of the alleged incident, four years old.” This is hardly sufficient to sustain a conclusion that the “time ... of the statement provide[s] sufficient safeguards of reliability,” § 90.803(23)(a)(l), Fla. Stat. (2015).6
B.
Unlike the timing, about which the trial court made no real findings and gave no apparent consideration, the trial court did offer at least limited findings on the statements’ content. The trial court noted, for example, that “the child’s description was consistent with a child’s description of an event like this,” but it did not say why. This boilerplate suggestion does not provide the level of specificity the statute anticipated. See Feller, 637 So.2d at 915 (“Section 90.803(23)(c) envisions that the court will set forth the specific reasons that it relied upon and not merely recite the statutory requirements relating to reliability. In the instant case,- the court did not indicate what circumstances it relied upon .... ” (citation omitted)).
The more troubling aspect of the trial court’s evaluation of the content is the trial court’s treatment (or nontreatment) of portions of the interview that indicated unreliability—portions that made no sense or were completely unresponsive. The trial court made no effort to explain how these portions and their implications fit into its decision. The court seemed to acknowledge these issues, initially noting that “[although there was some bit of,, what do I want to call it, inaccurate, nondescript, general, vague type terms,” but continuing (without finishing that thought): “the problem you have with the State, of course *782you have a young witness, they’re not going to be the best witness because they don’t quite get the grasp, they’re not as articulate, their cognitive abilities are not as good, but all things considered, she had no motivation to fabricate.” ' In other words, the. fact that the child’s statements included inaccuracies was a factor for the State to consider in deciding whether to introduce the statement—not a factor for the court to consider in deciding whether to allow the statement to be introduced. This is not the law.
A finding that a statement is reliable and trustworthy does not require a finding that everything in the statement is true and accurate. It does require, though, that the trial court address any glaring or obvious inaccuracies and how in light of those (or despite those) the court concludes the statement overall is reliable and trustworthy. The court must make specific findings “setting forth the reasons the court determined the out-of-court statements to be reliable, and the reason it discounted any indications of a lack of reliability.” Weatherford, 561 So.2d at 633 (emphasis added); accord Salter, 500 So.2d at 185 (same). Here, the trial court acknowledged some inaccuracies generally, but it did not specifically address them or explain how the court’s ultimate conclusion was justified in light of them.7
As one example, the child said “Snow” when asked what the weather was like outside. This followed the investigator’s efforts to determine when the abuse occurred. The investigator asked whether “it was hot or cold outside,” presumably to determine the season. . The child responded “[j]ust cold. It was very cold.... And I went back inside.” (It is unclear why she offered “I went back inside” or what outside occurrence was on her mind.) The investigator next asked “Was it cold outside or just cold in the house?” The child answered “House.” The investigator then asked what the outside weather was, and the child said “Snow.” Understandably, the investigator’s next question was whether the abuse was somewhere outside of north Florida: “Snow? So when this happened, were you here in Tallahassee or in a different place?” But that was the end of that.
The charging document alleged the abuse occurred in Leon County. The trial court’s order never addressed the child’s statement regarding snow, whether it actually snowed in Tallahassee during the relevant timeframe, or how any of this fit into its decision allowing the evidence. At oral argument, the State offered several explanations for the statement about snow—that the child perhaps saw snow on television, that she mistook a frosty morning for snow on the ground, or that a child’s idea of snow might differ from an adult’s. Perhaps. But none of those potential answers was part of the trial court’s order, and the State’s supposition cannot substitute for court findings.
In addition to the “snow” comment, the interview’s content included other indicia of unreliability that the trial court did not address. For example, the investigator showed the child a drawing of a child and asked what “we call this part in between *783the legs.” The child said she called it a “[bjottom.” When asked what it is called on a girl, she said a “lake.” The investigator testified that children frequently refer to female genitalia as the “bottom.” But as to the term “lake,” the investigator said only that children call private areas all sorts of things. The trial court did not address this at all.
Nor did the trial court address other statements or answers that presented issues of reliability. Statements and answers like:
• “[W]hen I eat breakfast, that means I need to go to bed.”
• Q: “[W]hat do you do with your bottom?”
A: “Put a marker on it.”
• Q: “So did Daddy say anything to you when that happened?”
A: “No. Only my Mommy.”
Q: “What did Mommy say?”
A: “She said, I can’t use the marker.”
• Q: ‘When’s the last time you saw Daddy?”
A: “I never saw Daddy before.”
• Q: “You never saw Daddy before?”
A: “I was asleep. She woke me up.”
• Q: “Do you remember the name of the month when it happened?”
A: “I know my Mom’s name.... ”
None of these statements or answers— either alone or together—compels a finding of unreliability or untrustworthiness. We never expect flawless statements from any witness. And we cannot hold young children to the same standards as adults, particularly young children alleged to have suffered appalling abuse. But the statutory exception requires trial courts to explain why indicators of unreliability can be overcome—why the court is assured of reliability notwithstanding statements that call it into question. See Salter, 500 So.2d at 185; Wade v. State, 586 So.2d 1200, 1204 (Fla. 1st DCA 1991).
The special concurrence suggests that the court did address these indicia of unreliability: by noting the child’s youth. But the child was the same age when she said it was snowing outside, when she said Cabrera hurt her, and when she said everything else. If her youth is a reason to discount statements known to be untrue, then it should have at the least raised concerns about the truth of her other statements—concerns that the trial court should have addressed.
C.
Turning to the last component of “time, content, and circumstances,” the trial court concluded that the circumstances surrounding the interview supported a finding of reliability. The court first looked to earlier statements the child might have made, explaining that:
The reason I asked about prior statements and if she had told this to her mother and told it to her grandmother and told it to some other people, you know, after you tell it several times, you wonder whether they’re telling what they told happened or whether they’re telling what somebody told them happened over and over.
But then, rather than follow up on this inquiry when the State offered to marshal more information, the court said “let’s not worry about 'it if it’s going to take us too long.” The court asked the right question; it just did not wait for the answer. It therefore had no basis for its conclusion that “apparently we don’t have that-situation.”
Also related to circumstances surrounding the interview, the trial court concluded—again without explanation—that “all things considered, [the child] had no motivation to fabricate.” In some instances, other problems in the child’s home supply *784indicia of reliability or unreliability. Compare Thomas v. State, 760 So.2d 1138, 1141 (Fla. 5th DCA 2000) (“Another factor against reliability is the possibility of improper influence on C.T. by his mother in this domestic dispute.”), with Rodriguez v. State, 71 So.3d 649 (Fla. 3d DCA 2011) (finding no evidence to indicate child’s hearsay statement related to domestic dispute). Here, there was significant evidence of familial discord, which the trial court’s order ignored altogether. The investigator knew of allegations of domestic violence, and the child told her that Cabrera had been arrested for hitting her mother. The child told the investigator that Cabrera hits the mother and that the mother hates Cabrera. And at trial, the State offered still more in terms of problems at the child’s home, explaining that the child was in foster care and not with her mother or grandmother. These facts undermine the trial court’s summary conclusion that the child had no motive to fabricate.8 Regardless, the trial court’s failure to explain its findings limits our review and constitutes an abuse of discretion.
IV.
There are no bright lines between orders that satisfy section 90.803(23)’s strict requirements and those that do not. Courts have upheld orders with comprehensive and detailed findings, see, e.g., Rodriguez, 77 So.3d at 651; Elghomari, 66 So.3d at 419-20; Reynolds v. State, 660 So.2d 778, 779-80 (Fla. 4th DCA 1995), and they have rejected those with only boilerplate findings or no findings at all, see, e.g., Feller, 637 So.2d at 915-16; G.H. v. State, 896 So.2d 833, 835 (Fla. 1st DCA 2005). This case falls somewhere in between. Any one of the defects identified above considered alone—or even some combination of them considered together—might have allowed the trial court’s ultimate conclusion. The abuse of discretion standard, after all, is a forgiving one. But looking to the totality of the circumstances and considering all of the problems with this order, as we must, our obligation is to reverse.
One final note: It is not our role to determine whether the child was being truthful in that interview, and nothing in this opinion should be read as a criticism of her statements. It takes a lot of courage for a five-year-old girl to talk openly with an investigator about sex abuse allegations, perhaps more courage still for a seven-year-old to testify in a jury trial. But “[ujnfortunately, not every statement by a child that he or she has been abused is reliable, and the Florida Legislature has recognized the vital interests that must be balanced in child abuse prosecutions.” State v. Jones, 625 So.2d 821, 823 (Fla. 1993). Ultimately, it is up to the jury to weigh the credibility of this child’s hearsay statements, but only after the trial court has strictly complied with the statute. Cf. Garcia v. State, 659 So.2d 388, 392 (Fla. 2d DCA 1995).9 The court did not do that *785here, so Bernardino Cabrera deserves a new trial.

. Beyond the child-hearsay issue, Cabrera raises several other appellate issues. He argues that the trial court should have permitted voir dire examination before allowing opinion testimony from the investigator who interviewed the child. He argues that the trial court wrongly allowed expert testimony on subjects in which the witness was not qualified as an expert. He argues that the trial court wrongly allowed expert testimony aimed at bolstering the child’s credibility. And he argues that the trial court violated the Sixth Amendment by closing the courtroom during the child’s testimony. Because the hearsay issue is dispositive, this opinion will not address these additional arguments.


. Although the investigator testified that the child disclosed the sexual abuse "on her own” and "as an independent statement,” the transcript of the videotape suggests otherwise. The investigator asked "Did Daddy ever do anything else?” Answer, "No.” Later: Q: “Did [Cabrera] ever do anything to you you didn’t like?” A: (nods head). Q: "What did he do to you that you didn’t like?” A: "He spanked me a lot.” Q: "Oh. He spanked you a lot?” A: "Uh-huh.” Q: "Did he do anything else to you you didn't like?” A: "No.” After the child said "no,” the investigator immediately turned to questions about the child's body parts and touching.


. The State’s only other witnesses were (1) a detective who set up the child’s interview after speaking with a DCF investigator and (2) the child’s grandmother, whom the State offered to prove venue. Neither witness discussed any allegations of abuse. Cabrera’s only other witness was a DCF investigator who interviewed the child two months after the interview at issue here. She testified that the child told her that no one had ever touched "her private area.”


. The Florida statutory provision on excited utterances creates a hearsay exception for a "statement or excited utterance relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition." § 90.803(2), Fla. Stat. (2016) (emphasis added). It applies only to statements "made before there was time to contrive or misrepresent.” State v. Jano, 524 So.2d 660, 661 (Fla. 1988).


. The investigator earnestly tried to determine the timing, but with no success;
Investigator; "[Y]ou were talking about when Daddy touched you here ... [W]hen did that happen?”
Child: "I don't know.”
Investigator: "You don't know? Was it a long time ago or a short time ago?”
Child: "It was a little time ago.”
Investigator: "A little time ago? Do you remember if it was hot or cold outside?”
Child: "Just cold. It was very cold.”
Investigator: "It was very cold?
Child: "And I went back inside.”
Investigator: "And you went back inside? Was it cold outside or just cold in the house?”
Child: "House.”
Investigator: "In the house? What was the weather like outside?”
Child: “Snow.”
Investigator: "Snow? So when this happened, were you here in Tallahassee or in a different place?”
Child: "I live in a different place with my grandma.”
Investigator: "Well, when Daddy was touching you on that, that part, where were you living then?”
Child: "I was living at my grandmother’s. My grandma stayed at a blue house.”
Investigator: “She stayed at a blue house.”
Child: "And now we moved with my grandma.”
Investigator: “Do you remember did you have lice when that happened?”
Child: "No.”
Investigator: "No. When Daddy touched you, did you have lice?
Child: (Shakes head.)
Investigator: "No? Okay. Do you remember if you were in school or out of school?”
Child: "In school.”
Investigator: "You were in school. Do you remember if it was before or after Christmas?”
Child: "I was, I was in a Jeep—no. I know that wasn’t Christmas day.”
*781Investigator: "Oh, okay. When Daddy was touching you, do you remember was that before or after Christmas?"
Child: "Not after Christmas.”
Investigator: "Not after Christmas. So it was before Christmas?”
Child: "Yeah.”
Investigator: "Okay. And you said it was cold outside?”
Child: "Yeah.”
Investigator: "And you said that you were in school?”
Child: (Nods head.)
Investigator: "Okay. And do you remember if it was a long time ago or a short time ago?”
Child: "A little time ago.”
Investigator: “A little time ago. Do you remember the name of the month when it happened?”
Child: "I know my Mom’s name is [name].”
Investigator: "Oh. Your mom’s name. Do you know your months? Do you know the months, January, February, March?”
Child: "I’m going to spell my name.”
Investigator: "Oh, you're going to spell your name?
Child: "It’s with P.”
Investigator: "That's right. Your name starts with a P.”


. The special concurrence accurately notes that no statute or decision “deems hearsay statements unfit for purposes of § 90.803(23) simply because the crime occurred months before.” Fair enough, but the statute does require that the timing of the statement show its reliability, and that has to - mean something. The special concurrence notes one case that involved a twenty-month delay— State v. Grego, 648 So.2d 743 (Fla. 2d DCA 1994)—but quite unlike this case, the court in Grego articulated specific, detailed reasons why the statement could be deemed reliable notwithstanding the delay. After detailing reasons for the delay, the court held that under the “extremely unusual circumstances” at issue, the delay did not preclude the exception’s application. Id. at 747. If there are similar circumstances justifying the delay here, neither the trial court nor this court has identified them.


. The majority relies on Davis v. State, 569 So.2d 1317 (Fla. 1st DCA 1990), to say the trial court was not required to address the child’s "seemingly nonsensical and nonre-sponsive answers." The Davis decision was critical of Salter (it found it "noteworthy" that Salter did not “elaborate[] further,” 569 So.2d at 1318), but our prior-panel-precedent rule does not allow a subsequent panel to overrule an earlier one. To the extent Davis and Salter conflict, we must follow the earlier decision. See, e.g., Adams v. State, 188 So.3d 849, 851 (Fla. 1st DCA 2012). At any rate, even if the trial court had no obligation to explain away the statements indicating lack of reliability, its order would nonetheless constitute an abuse of discretion for the other reasons this opinion details.


. The majority states that Cabrera “conceded there was no indication that [the child’s] mother put her up to making the allegation,” Op. at 4, but Cabrera’s counsel told the court that "there is evidence that there’s domestic abuse and [Cabrera] abused her. One would be left to draw an inference as to, you know, how the mother felt and what, if anything, she said to the child.”


. The special concurrence closes by noting that Cabrera remained free to argue to the jury that the child's hearsay statement was not credible. The purpose of the statute, though, is to keep from the jury hearsay statements that are not assured of reliability. If it were enough to say defendants could argue reliability to the jury, there would be no purpose in excluding hearsay in the first place, no purpose in a statutory requirement for a hearing outside of the jury’s presence, and no purpose in requiring strict compliance. Cf. Platt v. State, 201 So.3d 775, 778, 41 Fla. L. Weekly D2234a, D2235, 2016 WL 5404193, at *785*3 (Fla. 4th DCA Sept. 28, 2016) (reversing admission under 90.803(23) and noting that child’s live testimony did not cure error: "If it did, there would be no reason for section 90.803(23) to require findings.... ”). But the Florida Supreme Court has never taken that approach, instead insisting that "the trustworthiness and reliability requirements of section 90.803(23) be strictly followed.” Townsend, 635 So.2d at 957.